Exhibit 10 (b) TASTY BAKING COMPANY PURCHASE AND SALE AGREEMENT THIS AGREEMENT is made this 5th day of April, 2010, (the “Agreement”) by and between TASTY BAKING COMPANY, a Pennsylvania corporation (“Seller”) whose address is 3 Crescent Drive, Suite 200, Philadelphia PA 19129 and TKMG ASSOCIATES, L.P., a Pennsylvania limited partnership (“Buyer”) whose address is 120 East Lancaster Avenue, Ardmore, Pennsylvania 19003. In consideration of the mutual and several covenants and agreements set forth below, the Buyer and Seller, intending to be legally bound, do covenant and agree as follows 1.The Transaction.Subject to the terms and conditions hereinafter setforth, Seller agrees to sell and Buyer agrees to purchase the following (collectively, the “Property”):those lots, tracts, or properties (the “Real Property”) situated in the City of Philadelphia, Commonwealth of Pennsylvania, being the former Tasty Baking Company sites particularly described in Exhibit “A” attached hereto (subject to confirmation by the title search set forth in paragraph 6 of this Agreement) and having street addresses of (i) 2706-10 Fox Street and (ii) 2900-40 Fox Street (collectively, also know as 3413 Fox Street) (the “Fox Street Property”) and having street addresses of (iii) 2701 W. Hunting Park Avenue, (iv) 2711 W. Hunting Park Avenue, (v) 2729-33 W. Hunting Park Avenue, (vi) 2749 W. Hunting Park Avenue, (vii) 2801 W. Hunting Park Avenue, (viii) 2803 W. Hunting Park Avenue and (ix) 2851-55 W. Hunting Park Avenue (collectively, also known as 2801 W. Hunting Park Avenue) (the “Hunting Park Avenue Property”), together with any machinery, systems, equipment and other items of personal property owned by Seller and attached or appurtenant to, located on and used in connection with the ownership, use, operation or maintenance of the Property which Seller, at its sole option, has not removed from the Real Property on or prior to Settlement (collectively,the “Personalty”), and all rights, easements, and appurtenances to the Property.The Real Property is a portion of Philadelphia County Tax Parcels (i) 38-2-163000, (ii) 88-4-133500, (iii) 88-4-776800, (iv) 88-4-776900, (v) 88-4-776820, (vi) 38-2-001300, (vii) 88-4-128501 (viii) 88-4- 128503 and (ix) 88-4-776840.The Real Property will be surveyed during the Due Diligence Period at which point the exact legal description will be provided. 2.Purchase Price.The purchase price shall be Six Million ($6,000,000) Dollars to be paid from Buyer to Seller as follows: a.Within seventy-two (72) hours of the execution of this Agreement, the Buyer shall deposit the sum of One HundredThousand ($100,000.00) Dollars (the “Initial Deposit”) as an escrow deposit to be held by Land Services USA, Inc. as agent for First American Title Insurance Company (the “Escrow Agent”), which willissue the Title Policy contemplated herein.An additional Five HundredThousand $500,000.00 Dollars (the “Additional Deposit,” which together with the Initial Deposit is sometimes hereinafter collectively referred to as the “Deposit”) shall be deposited with the Escrow Agent at the end of the Feasibility Period provided Buyer has not terminated this Agreement.Escrow Agent shall hold the Deposit for the benefit of the Seller if Buyer defaults.Buyer's tax ID number is: 23-2413380.Buyer and Seller agree that the Escrow Agent shall be liable only for acts of willful misconduct.Buyer and Seller direct Escrow Agent to return the Deposit to Buyer at Settlement, provided that the full purchase price is paid by Buyer at Settlement in accordance with paragraph 2b of this Agreement.The Deposit shall be substantially in the form of Unconditional Irrevocable Letters of Credit in the form attached as Exhibit “B” issued by Firstrust Bank (the “Letter(s) of Credit”). b.At Settlement Buyer shall pay Seller the purchase price by wire transfer. c.On or prior to Settlement, Seller, at its option, may deliver to Buyer a proposed allocation of the Purchase Price between the Real Property and Personalty, for Buyer’s review and approval. 3.Feasibility. a.Buyer shall have ninety (90) days from the date of full execution of this Agreement (the “Feasibility Period”) to determine whether the Property is suitable for Buyer's intended purpose, on the conditions set forth in paragraph 10 of this Agreement. 2 b.If Buyer, in the exercise of its sole discretion, decides that the Property is not suitable for Buyer's intended purpose for any reason or for no reason Buyer may terminate this Agreement by giving Notice to this effect to Seller at any time during the Feasibility Period but not thereafter.If such Notice is given, Buyer shall be entitled to a return of its Initial Deposit.Once the Feasibility Period expires and if Buyer has not exercised its right to terminate, Buyer's right to terminate this Agreement under the terms of this paragraph 3 shall expire absolutely, and the Initial Deposit and Additional Deposit shall be non-refundable to Buyer, unless Buyer terminates this Agreement due to Seller’s failure to deliver title in accordance with the terms of this Agreement.Notwithstanding anything set forth herein to the contrary, at Settlement, the Deposit will be refunded to Buyer provided that the full Purchase Price is paid to Seller in accordance with Paragraph 2b of this Agreement, unless Seller has drawn on the Letter of Credit(s), in which case, the amount drawn down by Seller will be applied to the Purchase Price. c.If Buyer does not terminate this Agreement on or prior to ninety (90) days from the date hereof, as provided for in paragraph 3b of this Agreement.Buyer agrees to accept the Property on an AS IS, WHERE IS condition, with all faults.Buyer specifically acknowledges that if Settlement occurs, it has agreed to purchase the Property as a result of itsinspection and studies and not due to any warranties, representations or covenants expressed or implied regarding the condition ofthe Property made by Seller or by anyone acting or purporting to act on Seller's behalf except as specifically set forth herein.Buyer further acknowledges that Seller has made no warranty or representation and is making no warranty or representation regarding the environmental condition of the Property.Effective at Settlement and to the fullest extent permitted by law, Buyer hereby releases, discharges and forever acquits Seller and all of Seller’s officers, directors, shareholders, employees, agents and independent contractors and successors, and each and every one of them, from all demands, claims, liabilities, obligations, costs and expenses, which Buyer may suffer or incur relating to the Property. 4.Conditions of Settlement. a.It shall be a condition precedent to Buyer's obligation to settle hereunder that each of the following conditions shall have been satisfied: 3 (1)That Buyer and Seller shall have each executed a copy ofthis Agreement and delivered the same to other; (2)That Seller, at Seller’s expense shall have received a zoning change from the City of Philadelphia substantially in the form attached hereto as Exhibit “C” (the “Zoning Approval” or the “Zoning Condition”). Seller shall diligently and in good faith seek such Zoning Approval.In no event shall Buyer submit applications for governmental approvals and zoning changes or variances, without obtaining Seller’s prior written approval therefore, which approval shall not be unreasonably denied, delayed or conditioned. b.If the Zoning Condition is not satisfied by the sixtieth (60th) day following the end of the Feasibility Period, Seller shall have the right to extend the date for Settlement, on the conditions set forth in this paragraph 4b, for up to six (6) month (the “Zoning Extension Period”), upon notice to Buyer on or before the first day of the Zoning Extension Period.The right of Seller to extend Settlement shall apply only if an application in furtherance of satisfying the Zoning Condition is pending and the body before which it is pending has not yet issued a final decision. c.In the event that the conditions set forth in paragraph 4a of this Agreement are not satisfied within either (i) the 60 day period following the end of the Feasibility Period or (ii) if Seller has exercised its right to extend the date for Settlement as set forth in paragraph 4b of this Agreement, the Zoning Extension Period, Buyer shall have the right either to waive any such condition and proceed to Settlement or to terminate this Agreement by notifying Seller in writing.If Buyer does not waive such condition, the parties direct Escrow Agent to return the Deposit to Buyer and neither party shall have any further liability to the other.Further, if Buyer terminates this Agreement on account of a failure of a condition or because Buyer determines that the Property is not suitable and terminates under paragraph 3 of this Agreement, Buyer agrees to deliver, if and only to the extent specifically requested by Seller in writing, an assignment of Buyer's interests in and to all engineering plans, studies, and other materials to Seller. 4 d.Buyer agrees to cooperate with Seller in connection with the Zoning Condition including, where necessary, signing application forms if required and executing assignment of permit forms.The parties agree that all costs and expenses associated with the satisfaction of the Zoning Condition as set forth in paragraph 4 of this Agreement shall be assumed by Seller. e.Seller’s obligations to close are conditional upon: (i)Execution and delivery by Buyer of an agreement between Buyer and Allegheny West Foundation, in form acceptable to Seller, which shall provide that Buyer shall fund not less than $60,000 per year to the AlleghenyWest Foundation for the longer of (A) so long as Buyer or one of its affiliates owns the Property or (B) ten years (the “Allegheny West Agreement”). (ii)Seller’s right, at any time prior to Settlement to terminate the Agreement of Sale in order to sell all or a portion of the Property to an entity selected by the Pennsylvania Gaming Control Board for a Philadelphia Slot License (or to the entity that had previously had an option to buy the Property in connection with its application for a Philadelphia Slot license).In the event of such termination, Seller shall return to Buyer any Deposit, any Additional Deposit, and shall pay to Buyer an amount equal to (i) the reasonable out-of-pocket costs incurred by Buyer in connection with its due diligence review of the Property from the date of the Agreement of Sale through the date of such termination; plus (ii) an amount determined as follows: · $100,000 ifSeller terminates within 90 days after the date ofthe Agreement of Sale · $250,000 if Seller terminates between 91 and 180 days after the date of the Agreement of Sale; or · $500,000 if Seller terminates more than 180 days afterthe date of the Agreement of Sale. (iii) Execution and delivery by Buyer and Seller of an agreement, on terms and in form acceptable to both Buyer and Seller (the “Gaming 5 Agreement”) which shall provide that if within two years from Settlement all or a portion of the Property is selected by the Pennsylvania Gaming Control Board as a location for a Philadelphia Slot License, and the Property is sold or leased to an entity selected for such Philadelphia Slot License, Buyer shall pay Seller an amount equal to the lesser of (i) $5,000,000 or (ii) 33.33% of Buyer’s Net Profit on the Property. For purposes of the foregoing, “Buyer’s Net Profit” in the event Buyer sells the Property to an owner of the Philadelphia Slot License shall equal the difference between (a) the amount paid to Buyer by the owner of the Philadelphia Slot License for the Gaming Portion of the Property, less all reasonable out-of-pocket costs and expenses incurred by Buyer in connection with such sale and (b) the amount paid at Settlement by Buyer to Seller for the Gaming Portion of the Property (which amount shall be calculated by multiplying the square footage of the Gaming Portion of the Property by the per square foot purchase price of the entire Property paid by Buyer to Seller).In the event Buyer leases the Property to an owner of the Philadelphia Slot License, the “Buyer’s Net Profit” shall equal the difference between (a) the rent to be paid over the term of the lease at a capitalization rate agreed to by Buyer and Seller and in the event Buyer and Seller cannot agree to such capitalization rate, such rate will be determined by an appraisal process as to be more particularly set forth in the Gaming Agreement and (b) the amount paid at Settlement by Buyer to Seller for the Gaming Portion of the Property (calculated as set forth above). 5.Settlement. Settlement shall take place at 2600 One Commerce Square, Phila., PA, or at such other place as Buyer and Seller shall agree in writing, on or before the later of (a) sixty (60) days after the expiration of the Feasibility Period, (b) if the Zoning Condition has not 6 been met within sixty (60) days after the expiration of the Feasibility Period and Seller has exercised its right to the Zoning Extension Period in accordance with the provisions of paragraph 4b of this Agreement, sixty (60) days after receipt of the Zoning Condition, or (c) such other time as Buyer and Seller shall agree in writing (the “Settlement”), but in no event later than eight (8) months after the end of the Feasibility Period. 6.Title.Prior to the expiration of the Feasibility Period, Buyer shall secure a title commitment from a recognized title insurance company authorized to do business within the Commonwealth of Pennsylvania committing to insure title as good and marketable or insurable at prevailing rates.Buyer shall furnish a copy of such commitment to Seller within the Feasibility Period.At Settlement, the Property shall be conveyed free and clear of all liens and monetary encumbrances placed on the Property by Seller, but subject to any and all easements, reservations, restrictions and encroachments as disclosed in the title commitment.Seller shall not subject the Property to the imposition of any subsequent easements, reservations, restrictions or encroachments of any nature which cannot be removed prior to Settlement, without the written consent of Buyer. 7.Documents at Settlement.At Settlement, Seller shall deliver to Buyer: a.A deed to the property containing a special warranty in recordable form. b.A Bill of Sale for the Personalty. c.The Gaming Agreement. d.Such instruments as shall be reasonably necessary to accomplish the purposes of this Agreement. e.The Zoning Ordinances as signed by the Mayor andin compliance with Paragraph 4 above. At Settlement, Buyer shall deliver to Seller: a.The Purchase Price 7 b.The Allegheny West Agreement. c.The Gaming Agreement 8.Settlement Adjustments.All real estate taxes and the annual minimum water and sewer rents or charges, if any, for the current year in which Settlement takes place, assessed or imposed upon the Property, shall be pro-rated to the date of Settlement on the basis of the fiscal year of the taxing authority.At Settlement, Buyer and Seller shall each pay one-half of the total real estate transfer taxes assessed upon this transaction, subject to the obligations of Buyer set forth in paragraph 18 of this Agreement. 9.Tenders Waived.The tender of an executed deed by Seller is hereby waived, but nothing herein contained shall be construed as a waiver of the concurrent obligation of Buyer to pay the balance of the purchase price at Settlement. 10.Entry Prior to Settlement. a.Seller shall permit Buyer and Buyer's agents, representatives, engineers, and other persons designated by Buyer to enter upon the Property upon the giving of reasonable advance notice to Seller, for purposes of permitting Buyer to exercise its rights under paragraph 3 of this Agreement (the “Investigations”), provided that the timing and number of such entries and the manner in which they are performed must be reasonable.Seller shall make available to Buyer and its designees, for inspection and copying, all documents, reports, files, books and records and other information relating to the Real Property.Within seven (7) days after the Effective Date, Seller shall deliver to Buyer plans, specifications, surveys, title reports, drawings, certificates, notices, environmental reports, engineering reports, geo-technical reports, studies or other similar documents in Seller’s possession relating to the Real Property.Throughout the Feasibility Period, Seller shall provide Buyer and its designees access to the Property at any time during regular business hours upon reasonable advance notice to Seller for the purpose of conducting the Investigations.Seller hereby authorizes Buyer and its designees to consult with governmental agencies concerning the Property. b.In addition, after the expiration of the Feasibility Period, Buyer shall be permitted to enter the Property for purposes of showing the Property, but not for purposes of 8 performing any test borings, physical inspections or similar work (the “Access,” which together with the Investigations hereinafter referred to as “Entries”). c.Seller will cooperate with Buyer in allowing such Entries. d.In connection with the Entries, Buyer shall, without charge to Seller, obtain and maintain, at Buyer’s own expense, a policy of commercial general liability insurance, written on an occurrence basis, with a minimum limit of One Million Dollars ($1,000,000.00) per occurrence / Three Million Dollars ($3,000,000.00) aggregate, which shall include Seller as an additional insured.Promptly following the Effective Date and before any Entries:Buyer shall deliver to Seller a certificate of insurance evidencing such insurance and endorsement.Buyer shall pay all costs and expenses of the Entries and shall defend, indemnify and hold harmless Seller and its agents, employees and contractors from and against any and all loss, costs, damages, liability, settlement, cause of action or threat thereof, or expenses (including, without limitation, reasonably attorneys’ fees and costs) arising from or relating to the Entries.Buyer shall promptly repair and restore any damage to the Property attributable to Buyer’s Entries and return the Property to substantially the same condition as existed prior to the conduct of the Entries.Any information Buyer receives as a result of the Entries shall be kept confidential and Buyer shall not disclose, directly or indirectly, such information to any third-party.In addition, unless specifically requested by Seller in writing, Buyer shall not deliver or convey in any manner to Seller any reports or other information arising out of the Entries. 11.Remedies for Breach. a.Subject to paragraph 11c of this Agreement, if Buyer shall breach or fail to perform or comply with any of the material terms and provisions of this Agreement to be performed and complied with by Buyer, Seller shall have as its sole and exclusive remedy the right to retain the Deposit and any Additional Deposit, together with interest earned thereon, as assessed and liquidated damages and not as a penalty, and thereafter neither party shall have any further rights, liabilities or obligations under this Agreement, and Seller shall have no other remedy against Buyer, except Buyer shall remain liable to Seller for its obligations under paragraph 10 of this Agreement. 9 b.Subject to paragraph 11c of this Agreement, if Seller shall breach or fail to perform or comply with any of the material terms and provisions of this Agreement, then Buyer as its sole and exclusive remedies, may (i) terminate this Agreement, whereupon the Escrow Agent shall promptly return the Deposit and any Additional Deposit, together with interest earned thereon to Buyer and Seller shall reimburse Buyer for any reasonable third party costs incurred by Buyer in connection with this Agreement including, but not limited to, all reasonable legal fees, third party reports, engineering and architectural work and financing expenses (“Buyer’s Expenses”), but in no event shall Buyer’s Expenses for purposes of Seller’s payment thereof pursuant to this paragraph 11b exceed $100,000.00 and thereafter neither party shall have any further rights, liabilities or obligations under this Agreement or (ii) pursue an action for specific performance of Seller’s obligations hereunder. c.In the event either Buyer or Seller shall breach or fail to perform or comply with any of the material terms and provisions of paragraph 4e(ii) of this Agreement,after the issuance of a Philadelphia Slot License as more particularly set forth in paragraph 4e(ii) of this Agreement, in addition to the rights and remedies afforded the applicable parties as set forth in paragraph 11a and paragraph 11b of this Agreement, the non-defaulting party may exercise any rights or remedies available to such party at law or in equity as a result of any such default of the material terms and provisions of paragraph 4e(ii) of this Agreement. 12.Condition of Property.Seller agrees that during the pendency of this Agreement the Property will be maintained in a manner that will not have a material adverse impact on Buyer’s intended development, reasonable wear and tear and damage due to casualty excepted.Seller agrees to pay real estate taxes when due and to maintain or cause to be maintained liability and general hazard insurance upon the buildings on the Property. 13.Loss or Casualty; Condemnation. a.Damage to the Property by fire or other insured-against casualty between the date hereof and the time of Settlement shall not impair the obligations of either party under this Agreement.In consideration thereof, Seller agrees to continue to maintain insurance with risks generally known as extended coverage in the amount presently carries, at Seller’s cost and expense, until Settlement.In the event of such a casualty loss, if Buyer completes Settlement, 10 the net proceeds of any insurance (plus the amount of any deductibles) collected prior to Settlement will be paid or credited to Buyer at Settlement, and all unpaid claims and rights in connection with losses under any policies will be assigned to Buyer at Settlement.The amount of any unpaid claims will not, however, be credited on account of the Purchase Price.Seller shall give prompt written notice to Buyer of any material damage to, or destruction of the Property, and shall provide reasonable notice to Buyer regarding the adjustment of the loss related to the Property. b.Any taking or condemnation of the Property for any public or quasi-public purpose or use by any competent authority in appropriate proceedings or by right of eminent domain that has a material adverse affect upon Buyer’s planned use of the Property shall permit Buyer, at its option, to terminate this Agreement by giving notice to Seller within twenty (20) days after receipt of notice of any such proposed taking on or before the date fixed for Settlement and in such case Buyer and Seller shall direct Escrow Agent to return the Deposit to Buyer.If Buyer does not terminate this Agreement under this paragraph 13, the Purchase Price for the Property shall be reduced by the total of any awards or other proceeds received by Seller with respect to such taking and at Settlement, Seller shall assign to Buyer all remaining rights of Seller in and to any awards and other proceeds payable by reason of such taking.Seller agrees to notify Buyer of any eminent domain proceedings promptly after Seller learns of such proceedings. 14.Time.For purposes of this Agreement, all references to time including, specifically, the Settlement date, shall be of the essence. 15.Possession. Seller shall deliver possession of the Property to Buyer at Settlement free of any tenancies or other possessors’ interests. 16.Warranties and Affirmative Obligations of the Parties. a.Representations and Warranties of Seller.Seller, to induce Buyer to enter into this Agreement and to purchase the Property, warrants and represents to, and covenants with, Buyer, as of the date of this Agreement, Seller’s knowledge, information and belief, as follows: 11 (1)Powers.Seller has full power in accordance with law, and is duly authorized, to enter into this Agreement and to perform the covenants and transactions set forth in this Agreement.Neither the execution of this Agreement by Seller, nor the performance of its terms, nor Settlement hereunder shall constitute a violation or breach by Seller under any agreement by which it or the Property is bound or shall result in the violation by Seller of any judgment, order, decree or ruling of any court or governmental or administrative body having jurisdiction over the Seller, its business or the Property or shall result in a violation of any applicable law, rule, order or regulation of any governmental authority. (2)Governmental Notices.Seller has received no notice from any governmental authority requiring any work, repairs, construction, alterations or installations on or in connection with the Property, or asserting any violation of any material federal, state county or municipal laws, ordinances, codes, orders, regulations or requirements materially affecting any portion of the Property. (3)Litigation.There are no pending judicial, municipal or administrative proceedings affecting the Property, including, without limitation, proceedings for or involving collections, alleged building code or environmental or zoning violations, or personal injuries or property damage alleged to have occurred on the Property by reason of the condition, use of, or operations on the Property, except those arising in the normal course of doing business which are not material to the Property.No attachments, execution proceedings, assignments for the benefit of creditors, insolvency, bankruptcy, reorganization or other proceedings are pending, or to the best of Seller’s knowledge, threatened, against Sellerany of such proceedings contemplated by Seller.Seller is and shall remain responsible after the Settlement Date for defending (or continuing) any such suit, proceeding or other matter in respect of the Property relating to periods prior to the Settlement Date, and all damage, loss, expenses and costs related thereto. (4)Assessments.No assessments or charges for any public improvements have been made against the Property which remain unpaid, no 12 improvements to the Property or any roads or facilities abutting the Property have been made or ordered for which a lien, assessment or charge can be filed or made, and Seller has no actual knowledge of any plans for improvements by any governmental or quasi-governmental authority which might result in a special assessment against the Property.Seller has not incurred any obligations relating to the installation of or connecting to any sanitary sewers or storm sewers which shall be enforceable against the Property except such as have been paid to date.Any public improvements ordered, advertised, commenced or completed after the date of this Agreement shall be the responsibility of Buyer, provided Buyer completes purchase of the Property at Settlement. (5)Contracts.There are no management, employment, service, equipment, supply, maintenance, water, sewer or other utility or concession agreements, or (“Service Contracts”) with respect to or affecting the Property which will burden the Property or Buyer after Settlement in any manner whatsoever, except for instruments of record. (6)Property.Seller holds fee title to the Property. (7)There are no existing leases, whether oral or written, agreements of sale, options, tenancies, licenses or any other claims to possession affecting the Property which cannot be terminated at or prior to Settlement. (8)If, after Seller’s execution hereof and prior to Settlement, any event occurs or condition exists which renders any of the representations contained in this paragraph 16a untrue or misleading, Seller shall promptly notify Buyer.The representations, warranties, and covenants set forth in this paragraph 16a are true and correct as of the date of this Agreement, and shall be true and correct at the time of Settlement. (b)Representations and Warranties of Buyer.Buyer hereby represents and warrants to, and covenants with Seller, as follows, which representations, warranties, and covenants are true, correct and complete at Settlement and shall survive Settlement: 13 (1)Buyer is a Pennsylvania Limited Partnership duly organized, validly existing and in good standing under the laws of the Commonwealth of Pennsylvania and has authority to enter into and consummate its obligations under this Agreement. (2)Buyer has the power and authority to enter into this Agreement, and the execution, delivery and performance of this Agreement, and the execution, delivery and performance of this Agreement have been duly authorized by all necessary action on Buyer’s part. (3)Buyer’s entering into this Agreement or its consummation of the transactions contemplated hereby does not and will not violate any provision of the Limited Partnership Agreement of Buyer, or any indenture or order by which Buyer is bound, or any rule, order or law applicable to it. 17.Broker Commissions.Buyer and Seller each represent to the other that neither has dealt with any other real estate broker or agent in connection with this transaction except for US Realty Associates Inc and Binswanger.In the event that any real estate broker or agent asserts a claim for a commission, fee or other compensation relating to this transaction, the party with whom it is asserted such real estate broker or agent dealt shall indemnify and hold harmless the other party for such commission, fee or compensation, and related costs and expenses (including reasonable attorneys fees) and shall defend all actions seeking same.Under separate Agreements, Seller shall pay Binswanger and Buyer shall pay US Realty Associates Inc. any Brokerage fees due from this transaction. 18.Assignment.This Agreement may not be assigned by the Buyer to any other party or entity without the written consent of Seller, except that the rights, but not the liabilities orobligations under this Agreement, may be assigned by Buyer at Closing to an entity in which Buyer owns at least fifty-one percent (51 %) or greater, without Seller's written consent, provided that Buyer shall be responsible for any and all real estate transfer taxes assessed upon such assignment. 19.Recording.This Agreement shall not be recorded in any office of record. 14 20.Captions.Thecaptions of this Agreement are for the convenience or reference only; they are not part of this Agreement and do not in any way limit or add to the terms or provisions thereof.As used herein, all terms and pronouns shall include the singular and plural and shall include all genders, as the context may reasonably suggest. 21.Multiple Counterparts.This Agreement may be executed in multiple photocopied counterparts, each of which said executed counterpart shall be deemed an original for all purposes.The parties further agree that any facsimile communication shall be deemed to have been fully delivered and shall be as effective as an original signature and shall be equally binding as though delivered directly by hand to each other. 22.Entire Agreement.This Agreement contains the entire Agreement of the parties and expressly supersedes any prior oral or written agreement pertaining to the Property or the transaction.Any amendment, revision or other change to this Agreement to be valid must be in writing and signed by the party affected thereby. 23.Successors in Interest.This Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective heirs, executors, administrators, successors and permitted assigns. 24.Governing Law. This Agreement is made in, and shall be governed by, the laws of the Commonwealth of Pennsylvania. 25.Notices.All notices or other communications required or permitted to be given under the terms of this Agreement shall be in writing, and shall be deemed effective on (i) the first business day following when sent by nationally-recognized overnight courier, or (ii) the third business day following when deposited in the United States mail and sent by certified mail, postage prepaid, return receipt requested, addressed as follows.: To Seller: Tasty Baking Company 3 Crescent Drive, Suite 200
